Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-15-2003

USA v. Enigwe
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-3343




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"USA v. Enigwe" (2003). 2003 Decisions. Paper 369.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/369


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                        NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT


                                         No. 02-3343


                             UNITED STATES OF AMERICA

                                              v.

                                IFEDOO NOBLE ENIGWE
                                        a/k/a
                                     “DAMIEN”

                                                   Ifeddo Noble Enigwe,

                                                                  Appellant


                         Appeal from the United States District Court
                           for the Eastern District of Pennsylvania
                          (D.C. Criminal Action No. 92-cr-00257-1)
                           District Judge: Honorable Jan E. DuBois


                         Submitted Under Third Circuit LAR 34.1(a)
                                      June 30, 2003

                 Before: SLOVITER, AMBRO and BECKER, Circuit Judges

                                 (Opinion filed: July 15, 2003)


                                          OPINION


AMBRO, Circuit Judge

       In 1992, Ifedoo Noble Enigwe was convicted on four counts relating to heroin trafficking.

He was subsequently sentenced, inter alia, to 235 months imprisonment and 5 years supervised
release. After the Supreme Court decided Apprendi v. New Jersey, 530 U.S. 46 (2000), Enigwe

filed a habeas corpus petition under 28 U.S.C. § 2255. On June 21, 2001, the District Court

denied Enigwe’s petition, concluding that Apprendi does not apply retroactively to cases on

collateral review. After our Court decided United States v. Vasquez, 271 F.3d 93 (3d Cir. 2001),

and United States v. Barbosa, 271 F.3d 438 (3d Cir. 2001), Enigwe filed a motion for

reconsideration. On July 30, 2002, the District Court denied Enigwe’s motion but granted him a

certificate of appealability on the issue whether “his trial and/or sentence violated the rule of

Apprendi v. New Jersey, 530 U.S. 46 (2000).”

       The issue raised in this appeal is whether Apprendi applies retroactively to cases on

collateral review. Two very recent decisions have concluded that Apprendi does not so apply.

United States v. Swinton, 2003 WL 21436809 (3d Cir. June 23, 2003); see also United States v.

Jenkins, 2003 WL 21398812 (3d Cir. June 18, 2003). Following these opinions (as we must

absent en banc reversal), we affirm the order of the District Court denying Enigwe’s motion.




                                                  2
TO THE CLERK:

     Please file the foregoing Opinion.



                                          By the Court,



                                          /s/Thomas L. Ambro
                                          Circuit Judge




                                            3